Pannell, Judge.
The parties having agreed upon a compromise of the pending cause, and to carry it out, it being necessary to have the judgment of the superior court affirming the award of the Workmen’s Compensation Board reversed and the case remanded to the Workmen’s Compensation Board for the purpose of effecting the settlement agreed on, and the parties having consented to this act by agreement filed, this court, without looking into the record, will reverse the judgment of the court below so as to carry out the compromise. Hales v. Worthy, 43 Ga. 178. It is so ordered.

Judgment reversed and the case remanded to the Workmen’s Compensation Board.


Nichols, P. J., and Eberhardt, J., concur.